Name: Council Regulation (EEC) No 1055/90 of 27 April 1990 extending for the second time the 1989/1990 marketing year in the milk and beef and veal sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 90 Official Journal of the European Communities No L 108/9 COUNCIL REGULATION (EEC) No 1055/90 of 27 April 1990 extending for the second time the 1989/1990 marketing year in the milk and beef and veal sectors coming marketing year, which will involve delay in the fixing of those prices ; whereas the 1989/1990 marketing year must therefore be extended in the milk and beef and veal sectors until 13 May 1990, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 763/89 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 571 /89 f), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 788/90 (*) extends the 1989/90 marketing year in the milk and beef and veal sectors to 29 April 1990 ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the forth Article 1 1 . The 1989/1990 milk year shall end on 13 May 1990 and the 1990/ 1991 milk year shall begin on 14 May 1990. 2. The 1989/ 1990 marketing year for beef and veal shall end on 13 May 1990 and the 1990/1991 marketing year shall begin on 14 May 1990 . Article 2 This Regulation shall enter into force on 30 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1990. For the Council The President M. O'KENNEDY (') OJ No L 148, 28 . 6. 1968, p . 13 . I2) OJ No L 84, 29. 3 . 1989, p . 1 . (3) OJ No L 148, 28 . 6. 1968, p. 24, 0 OJ No L 61 , 4. 3 . 1989, p. 43 . n OJ No L 85, 31 . 3 . 1990, p. 1 .